Citation Nr: 1424941	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-46 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service-connected residuals of L5 lumbar fracture with retrolisthesis, L4 and L5. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO granted service connection for the lumbar spine disability and also denied service connection for nerve damage.  

In July 2010, the Veteran testified before the undersigned at a Board hearing held via videoconference; a transcript of that hearing is of record.  

In a May 2012 determination, the Board remanded the issue for additional development, specifically to schedule the Veteran for a neurological examination and obtain a medical opinion.  Development was completed and the matter has returned to the Board for appellate jurisdiction.


FINDING OF FACT

The evidence is at least evenly balanced as to whether right lower extremity radiculopathy is related to service-connected residuals of L5 lumbar fracture with retrolisthesis, L4 and L5. 


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, right lower extremity radiculopathy is proximately due to or the result of service connected residuals of L5 lumbar fracture with retrolisthesis, L4 and L5.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As the Board is granting the claim being decided herein, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

The Veteran avers that he has residual neurological manifestations (e.g., right lower extremity radiculopathy) due to his service-connected lumbar spine disability.  There is conflicting evidence as to whether the Veteran has the claimed disability.  
VA and private treatment records contain diagnoses on this record with right lower extremity radiculopathy and lumbar radiculitis.  See January 2008 Private Treatment Note & December 2009 VA Treatment Note.  The December 2009 physician noted that the Veteran had low back pain with right lower extremity radiculopathy.  

In contrast, the VA examiner who conducted the June 2012 examination found no nerve condition from which the Veteran currently suffers.  MRI studies showed, in pertinent part, potential impingement on the right L5 nerve root in the anterior recess.  She opined that the Veteran did not have any nerve damage secondary to his service-connected lumbar disability because of the lack of nerve damage.  She reasoned that he had a normal examination and there was "no clear evidence of nerve root compression on his MRI lumbar spine, and his electrophysiological studies do not show any evidence of denervation seen with radiculopathies."

This evidence is at least evenly balanced as to whether the Veteran has met the current disability requirements.  The June 2012 VA examiner's opinion is undercut by the  prior diagnoses of lumbar radiculitis and right lower extremity radiculopathy as these diagnoses have been clearly identified in the medical record as part of the Veteran's history.  Moreover, the treating VA physicians of record who considered the Veteran's medical history in connection with his medical treatment found that the Veteran did have a current disability, and their findings are entitled to significant probative weight.  The VA treating physician in November 2008 examined the Veteran when he presented with concurrent active lower back and right lower extremity pain.  It was noted that he was positive on the straight leg test and strength on the right side was limited by pain.  She reviewed the November 2007 MRI findings of broad based central protrusion L4-L5 with likely nerve root contact, central protrusion L5-S1 with annular tear and her medical impression was "[A]cute on chronic [lower back pain] with radiculopathy, known L4-5, L5-S1 pathology.  It is clear from her findings that she related the numbness and tingling associated with the right lower extremity to the Veteran's back disability.  These findings are also consistent with the Veteran's competent lay statements indicating that he has experienced numbness and tingling in his right leg.

As the reasonable doubt created by the approximate balance of the evidence as to whether the Veteran has a current disability must be resolved in favor of the Veteran, the Board finds he has met the current disability requirement.  38 U.S.C.A. § 5107(b).  The remaining question is whether the current disability is proximately due to or the result of the lumbar spine disease.  For the following reasons, the Board finds the evidence is at least evenly balanced on this question.

The January 2008 private medical professional indicated that he "suspects" that the Veteran's back symptoms are due to mechanical compression of right L5 nerve root with minimal chemical irritation causing slight right "EHL" weakness.  The probative value of this statement is reduced by the use of speculative terminology, but it is still entitled to some probative weight.  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  The October 2007 VA neurological examiner opined that he could not explain any new onset of numbness and tingling, and that perhaps the Veteran developed a completely new and unrelated condition.  The probative value of this opinion was also reduced by use of speculative language.  In addition, as noted, the June 2012 VA examiner concluded that the Veteran did not have nerve damage secondary to his service connected lumbar spine disability because he did not have nerve damage.  The probative value of this opinion was reduced by the fact that it conflicted with, and did not specifically address, the many findings of radiculopathy, and nerve root impingement.

As each of the opinions have only limited probative value, the evidence is approximately evenly balanced as to whether current right lower extremity radiculopathy is related to service connected lumbar spine disease.  As the reasonable doubt created by the relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right lower extremity radiculopathy, secondary to service connected lumbar spine disease, is warranted.  38 U.S.C.A. § 5107(b).  The Board notes that this does not constitute pyramiding because Note 1 to the general rating formula for rating diseases and injuries of the spine allows for associated objective neurologic abnormalities, such as radiculopathy, to be separately evaluated under an appropriate diagnostic code.


ORDER

Service connection for right lower extremity radiculopathy, secondary to service-connected residuals of L5 lumbar fracture with retrolisthesis, L4 and L5, is granted.




____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


